                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

ROCKHURST UNIVERSITY, et al.,                          )
                                                       )
                       Plaintiffs,                     )
                                                       )
v.                                                     )       Case No. 4:20-CV-00581-BCW
                                                       )
FACTORY MUTUAL INSURANCE                               )
COMPANY,                                               )
                                                       )
                       Defendant.                      )

                                              ORDER

       Before the Court is the parties’ Joint Motion for Stay of Discovery and Suspension of

Scheduling Order Deadlines Pending the Court’s Order on Defendant’s Motion for Partial

Judgment on the Pleadings. (Doc. #50). For good cause shown, the Court finds, within its “inherent

[power] . . . to control the disposition of the causes on its docket,” that a stay is appropriate under

the circumstances. Landis v. N. American Co., 299 U.S. 248, 254 (1936). Accordingly, it is hereby

       ORDERED the parties’ Joint Motion for Stay of Discovery and Suspension of Scheduling

Order Deadlines Pending the Court’s Order on Defendant’s Motion for Partial Judgment on the

Pleadings (Doc. #50) is GRANTED. It is further

       ORDERED discovery is STAYED and other deadlines in the Scheduling Order (Docs. #

27, 39) are STAYED pending the Court’s Order on Defendant’s Motion for Partial Judgment on

the Pleadings (Doc. #43). It is further

       ORDERED the parties shall file a joint proposed amended scheduling order within 14 days

of the Court’s Order on Defendant’s Motion for Partial Judgment on the Pleadings.

       IT IS SO ORDERED.

Date: July 15, 2021                                    /s Brian C. Wimes
                                                       JUDGE BRIAN C. WIMES
                                                       UNITED STATES DISTRICT COURT



         Case 4:20-cv-00581-BCW Document 51 Filed 07/15/21 Page 1 of 1
